DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I comprising the first and second resins formed from a polyacid in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that the search for a composition comprising the two resins would find art including a third resin.  This is not found persuasive because contrary to Applicants’ contention, the search fields for groups I and II are not co-extensive. Moreover, Applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022.
Claim Rejections - 35 USC § 112
Claims 1-4 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, it is unclear whether “and combinations thereof” refers to combinations of the antecedently-recited Markush group polyacids or to combinations of the first diglycidyl ether and the first polyacid.
In claim 1, it is unclear whether the cyclic aliphatic acid can be the same as the antecedently-recited first aliphatic polyacid.
In claim 1, line 13, it is unclear whether “and combinations thereof” refers to combinations of the antecedently-recited Markush group polyacids or to combinations of the second diglycidyl ether and the second polyacid. 
In claim 1, line 17, the “and combinations thereof” is redundant to the antecedently-recited “one or more first compounds”.
In claim 1, it is unclear whether the branched aliphatic acid compound and/or the linear aliphatic acid compound can be the same as the antecedently-recited second aliphatic polyacids.
In claim 3, it is unclear whether the contents governing the first reaction product and first compound are based on 100 wt.% of the first resin or on 100 wt.% of the total sum of first reaction product and first compound.
In claim 3, it is unclear whether the contents governing the first diglycidyl ether/first polyacid and first polyamine are based on 100 wt.% of the first reaction product or on 100 wt.% of the total sum of first diglycidyl ether/first polyacid and first polyamine.
In claim 3, there is no express antecedent basis for a first resin having the “one or more first compounds”.  In this regard, claim 1 provides express antecedent basis for only the recited cyclic aliphatic acid alone, which is not defined as a “first” compound.
In claim 4, it is unclear whether the contents governing the second reaction product and second compound are based on 100 wt.% of the second resin or on 100 wt.% of the total sum of second reaction product and second compound.
In claim 4, it is unclear whether the contents governing the second diglycidyl ether/second polyacid and second polyamine are based on 100 wt.% of the second reaction product or on 100 wt.% of the total sum of second diglycidyl ether/second polyacid and second polyamine.
In claim 4, there is no express antecedent basis for the term “second” or the “cyclic aliphatic acid” defining the one or more compounds.
In claim 13, line 1, there is no express antecedent basis for a “cross-lining” agent.
Claim 14 is confusing in that the recited processes are indefinite as to scope and meaning.
In claim 14, there is no express antecedent basis for the confusing language “the backbone”, “the secondary amine”, “the hydroxyl group”, “hyrdrocy”, and “the main chain”.
In claim 14, “Cresyl hlycidyl ether” is not understood.
In claim 14, it is unclear how the narrower “such as” limitations further limit the antecedently recited “epoxides”, “alkylglycidyl ether” and “carboxylic acids”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 15 are rejected under 35 U.S.C. 102(1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0369770 (Zha) as evidenced by US 2017/0275414 (Kwisnek).
Zha discloses a composition comprising:
(a) a reaction product of (i) a diglycidyl ether or a polyacid selected from the group consisting of an aromatic polyacid, an aliphatic polyacid, an aliphatic polyacid with an aromatic group, and combinations thereof, and (ii) a polyamine; 
(b) one or more compounds selected from the group consisting of a branched aliphatic acid having C2-26 alkyl group, a cyclic aliphatic acid having C7-30 cyclic aliphatic group and a linear aliphatic acid having C2-26 alkyl group; and
(c) a crosslinking agent.
	In Table 2, Zha sets forth Sample 10 composition comprising:
(a) a reaction product of (i) terephthalic acid and (ii) diethylenetriamine (DETA) (simultaneously meets Applicants’ first and second reaction products from the same aromatic polyacid and polyamine reactants); 
(b) rosin (meets Applicants’ cyclic aliphatic acid with C7-30 cyclic aliphatic group included in first resin) and tall oil fatty acid (TOFA) (meets Applicants’ linear aliphatic acid having C2-26 alkyl group included in second resin); and
(c) EPON 828 crosslinking agent, which is a diglycidyl ether of bisphenol A as evidenced by Kwisnek (Table 1) (meets Applicants’ crosslinking agent).
Zha’s Sample 10 meets the presently claimed embodiment comprising a reaction product of terephthalic acid and DETA as the first and second reaction products (i.e., first and second reaction products are the same), rosin as the cyclic aliphatic acid and tall fatty acid as the linear aliphatic acid. The onus is shifted to Applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Zha.
	As to claim 2, Zha’s Sample 10 meets the embodiment comprising 80 wt.% of the same first resin and second resin and 20 wt.% of crosslinking agent.
	As to claims 3 and 4, Zha’s reaction products preferably comprise about 15 to 45 wt.% polyamine and about 55 to 85 wt.% polyacid [0033].  Moreover, the compositions preferably comprise about 20 to 55 wt.% of one or more compounds selected from the group consisting of a branched aliphatic acid having C2-26 alkyl group, a cyclic aliphatic acid having C7-30 cyclic aliphatic group and a linear aliphatic acid having C2-26 alkyl group, cyclic aliphatic acid [0048]. 
	As to claim 10, the recited diglycidyl ether is not required.
	As to claim 11, Zha’s Sample 10 reaction product comprises the aromatic diacid terephthalic acid.
	As to claim 12, Zha’s Sample 10 reaction product comprises the polyethylenepolyamine diethylenetriamine (DETA).
	As to claim 13, Zha’s Sample 10 comprises diglycidyl ether of bisphenol A (EPON 828) crosslinking agent.
	As to claim 15, Zha’s Sample 10 includes a solvent.
Zha anticipates the above-rejected claims in that it is reasonably believed that the Sample 10 formulation meets the presently claimed embodiment comprising a reaction product of terephthalic acid and DETA as the first and second reaction products (i.e., first and second reaction products are the same), rosin as the cyclic aliphatic acid and tall fatty acid as the linear aliphatic acid.  In the alternative, Zha clearly discloses the presently claimed first and second resin formulations as viable functional alternatives and, as such, it would have been obvious to one having ordinary skill in the art to use a mixture of the two individually disclosed resin formulations for their expected additive effect.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.  That is, it would have been within the purview of one having ordinary skill in the art to use a mixture of the exemplified Sample 3 resin (meets Applicants’ first resin) and the exemplified Sample 11 (meets Applicants’ second resin) for their expected additive effect as functional alternatives.  As to claim 2, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369770 (Zha) as evidenced by US 2017/0275414 (Kwisnek) described hereinabove.
It is within the purview of Zha’s inventive disclosure, and obvious to one having ordinary skill in the art, to further modify the composition as presently claimed [0066-0069].                    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 15/730,195 and claim 2 of copending Application No. 15/629,285 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed composition reads on the composition of the copending claims comprising (i) a reaction product comprising a branched aliphatic acid having C2-26 alkyl group as R1 and a cyclic aliphatic acid having C7-30 cyclic aliphatic group as R2 (simultaneously meets the presently claimed first and second resins containing the same polyacid/polyamine reaction product) and (ii) a crosslinking agent (meets Applicants’ crosslinking agent).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765